internal_revenue_service department of the treasury index no washington dc cid number release date person to contact identifying number telephone number refer reply to cc dom it a - plr-113034-99 date date legend mutual company transfer agent holding_company country a u s bank broker exchange dear this letter supplements the private_letter_ruling plr issued on date regarding mutual and transfer agent at your request we now address the previously separated second and third requested rulings and the fourth requested ruling to the extent it relates to payments covered by the second and third requested rulings facts the facts included in the prior plr are essentially as follows mutual company is a mutual_life_insurance_company incorporated under the laws of country a as a mutual_life_insurance_company mutual company has no issued or outstanding capital stock mutual company carries on its insurance_business in country a and internationally including branch and subsidiary operations in the united_states mutual company plans to demutualize by converting to a country a stock_life_insurance_company the demutualization will involve the formation of holding_company a new country a stock holding_company mutual company will be wholly owned by holding_company immediately after the demutualization it is anticipated that in connection with mutual company's demutualization holding_company will issue common shares in country a and certain other countries plr-113034-99 the policyholders of mutual company that are eligible to receive demutualization benefits will be entitled to receive common shares cash or policy credits in exchange for their rights to and interests in mutual company as a mutual company non- country a eligible policyholders that are entitled to receive common shares may elect to sell those shares for cash through an initial_public_offering ipo as described below holding_company has engaged transfer agent a country a_trust company to be its stock registrar and transfer agent and to perform certain other functions relating to mutual company’s demutualization and holding company’s ipo transfer agent will maintain a share register showing the number of holding_company common shares issued to each eligible policyholder in mutual company’s demutualization at the time of mutual company’s demutualization holding_company will issue to transfer agent a global stock certificate as nominee for all non-country a eligible policyholders who elect to sell their common shares in the ipo as the nominal owner of those shares transfer agent will stand ready to effect sales of the common shares on behalf of the electing policyholders holding_company has engaged a syndicate of underwriters to offer the common shares in the ipo to investors in country a and in certain other countries when the ipo closes the underwriters will purchase from the electing policyholders the common shares they have elected to sell in the ipo that are held by transfer agent as the nominal owner the lead underwriter will pay transfer agent for those shares in consideration for that payment the global certificate associated with the common shares issued to electing policyholders will be transferred by transfer agent to the lead underwriter transfer agent will distribute directly to each electing policyholder including those policyholders subject_to united_states federal_income_tax the proceeds it receives from the lead underwriter from the sale of the common shares transfer agent will print the checks in and mail them from country a for united_states electing policyholders the checks will be drawn on a united_states bank account of the transfer agent transfer agent is not engaged in any business within the united_states it does not have an office or place of business in the united_states it does not use a fiscal or paying agent in the united_states and it is not a controlled_foreign_corporation within the meaning of sec_957 of the internal_revenue_code none of transfer agent’s gross_income during and as of the date this request was submitted was effectively connected with a united_states trade_or_business it is represented that holding_company will not engage in any trade_or_business in the united_states nor will it have an office or place of business or fiscal or paying agent there the rulings issued in the prior plr relate to payments to policyholders who elected to sell their common shares in holding_company in the ipo the rulings in this plr plr-113034-99 relate to payments to policyholders who did not sell their common shares in holding_company in the ipo retained shareholders the additional relevant facts as originally submitted and as supplemented by your later submission of date are that holding_company will establish an assisted sales program under which retained shareholders may sell their shares at a reduced commission rate holding_company will issue to transfer agent a global stock certificate for non-country a retained shareholders united_states retained shareholders who wish to sell their shares will submit their sale orders to a bank located in the united_states u s bank which will notify transfer agent transfer agent will arrange for broker located in country a to sell the shares on a stock exchange also located in country a broker will credit transfer agent’s account with the proceeds which it will then transfer to u s bank u s bank will mail checks drawn on its funds to the sellers for the amount of the sales proceeds less an administrative charge holding_company also plans to pay dividends with respect to its shares it will make one payment to transfer agent with respect to all the shares that transfer agent holds on behalf of retained shareholders covered by the global certificate transfer agent will then make direct cash payments to each shareholder as of the dividend record_date holding_company will also distribute to transfer agent an amount to pay dividends to retained shareholders who hold their own stock certificates and are not covered by the global certificate the payment of dividends is not part of the assisted sales program and u s bank has no role in the payment of dividends all payments made for which rulings are requested will occur in or rulings requested the rulings you have requested are essentially as follows neither holding_company nor transfer agent will be required to report under sec_6045 and sec_6041 u s bank’s payments to retained shareholders of the proceeds of the sales of their common shares through the assisted sales program neither holding_company nor transfer agent will be required to report under sec_6042 and sec_6041 the dividends holding_company pays to retained shareholders through transfer agent neither holding_company nor transfer agent will be required to deduct and withhold any amount pursuant to the backup withholding provisions of sec_3406 with respect to the payments described in and above law and analysis plr-113034-99 sec_6045 provides that every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe showing the name and address of each customer with such details regarding gross_proceeds and such other information as the secretary may by forms or regulations require with respect to such business sec_6045 defines the term broker to include a dealer a barter_exchange and any other person who for a consideration regularly acts as a middleman with respect to property or services the term broker is further defined by sec_1_6045-1 of the income_tax regulations to mean a person that in the ordinary course of a trade_or_business during the calendar_year stands ready to effect sales to be made by others under sec_1_6045-1 to effect a sale means to act as a principal in the sale or as an agent for a party in the sale wherein the nature of the agency is such that the agent would ordinarily know the gross_proceeds from the sale the term customer is defined by sec_1_6045-1 to mean with respect to a sale effected by a broker the person other than such broker that makes the sale if the broker acts as i an agent for such person in the sale ii a principal in the sale or iii the participant in the sale responsible for paying to such person or crediting to such person’s account the gross_proceeds on the sale example iii of sec_1_6045-1 provides that a professional custodian such as a bank is generally a broker if it regularly arranges sales for custodial accounts pursuant to instructions from the owner of the property sec_35a 9999-4t a-2 provides that a payment made with respect to a transaction effected for a united_states customer by a foreign office of a foreign broker is subject_to information reporting under sec_6045 only in the following circumstances i the foreign broker is a controlled_foreign_corporation within the meaning of sec_957 or ii percent or more of the gross_income of the foreign broker from all sources for the year period ending with the close of its taxable_year preceding the payment or for such part of the period that the foreign broker has been in existence was effectively connected with the conduct_of_a_trade_or_business within the united_states the prior plr concluded that holding_company is not a broker under sec_6045 and the regulations thereunder with respect to the sale of common shares by electing policyholders because it is not acting as an agent or principal for them in the sale nor is it responsible for paying the sales proceeds to them similarly it is not a broker with respect to the sale of common shares by retained shareholders and has no reporting obligation under sec_6045 with respect to the sales also for the same reasons as stated in the prior plr transfer agent is a broker with respect to the sales by retained shareholders but has no reporting obligation because it does not meet the circumstances of sec_35a-9999-4t a-2 see also sec_5f c ii which provides that if a broker is instructed to initiate a sale by certain exempt recipients including a bank no return of information is required by the broker so instructed plr-113034-99 u s bank is a broker because in the ordinary course of a trade_or_business it stands ready to effect sales to be made by others under the facts presented it effects sales of the shares on behalf of retained shareholders and receives the sales proceeds thus u s bank is subject_to information reporting under sec_6045 with respect to these sales sec_6041 requires in general that persons making payments in the course of a trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in any calendar_year shall file a return setting forth the required information holding_company and transfer agent will not make any payments to retained shareholders with respect to their sales of the common shares through the assisted sales program therefore holding_company and transfer agent have no information reporting obligation under sec_6041 with respect to these sales sec_6042 provides in general that every person who makes payments of dividends aggregating dollar_figure or more during any calendar_year shall make a return according to the forms or regulations prescribed by the secretary sec_6042 defines the term dividend for purposes of sec_6042 as any distribution by a corporation that is a dividend under sec_316 sec_6042 provides an exception of the term dividend for purposes of sec_6042 sec_6042 provides in part that the term dividend does not include any distribution or payment by a foreign_corporation to the extent provided in regulations sec_1_6042-3 provides that the term dividend does not include any distribution or payment by a foreign_corporation if it is not engaged in business within the united_states and does not have an office or place of business or a fiscal or paying agent in the united_states under the facts presented holding_company will make payments through transfer agent to retained shareholders with respect to its shares of common_stock these payments will be made by foreign_corporations within the meaning of sec_6042 holding_company and transfer agent are not engaged in business within the united_states and do not have an office or place of business within the united_states further they do not have a fiscal or paying agent within the united_states for purposes of making payments in the united_states with respect to the shares thus these payments are not included within the definition of dividends for purposes of sec_6042 and are not subject_to information reporting by holding_company or transfer agent under this provision we must also determine whether these payments are subject_to information reporting under sec_6041 sec_1_6041-1 states in general that except as provided in sec_1_6041-3 every person engaged in a trade_or_business shall make an information plr-113034-99 return for each calendar_year with respect to payments made by him during the calendar_year in the course of his trade_or_business to another person of certain fixed or determinable amounts aggregating dollar_figure or more the payments shall not include however payments for which a statement is required by or may be required under authority of sec_6042 a statement would be required for these payments by sec_6042 but for the exception provided by sec_1_6042-3 thus information reporting by holding_company or transfer agent is not required by sec_6041 for these payments in general sec_3406 provides that under specific conditions a reportable_payment is subject_to backup withholding requiring the payor to deduct and withhold from such payment a tax equal to percent of the payment a reportable_payment is defined in part as a payment required to be shown on a return required under sec_6041 sec_6042 or sec_6045 since we have concluded that the payments described in and above are not subject_to information reporting by holding_company and transfer agent these payments are not subject_to backup withholding under sec_3406 by them the payments are of course subject_to backup withholding by u s bank conclusions based solely on the facts submitted and the representations made we conclude that neither holding_company nor transfer agent will be required to report under sec_6045 or sec_6041 u s bank’s payments to united_states retained shareholders of the proceeds of the sales of their common shares through the assisted sales program neither holding_company or transfer agent will be required to report under sec_6042 and sec_6041 with respect to the payments made to the retained shareholders with respect to their shares of common_stock the payments to described in and above are not reportable payments to holding_company and transfer agent under sec_3406 are not subject_to backup withholding by them plr-113034-99 caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
